Circuit Court for Baltimore City
Case No. 24-C-21-002573
Argued: June 2, 2022
                                        IN THE COURT OF APPEALS

                                              OF MARYLAND

                                           Misc. Docket AG No. 7
                                           September Term, 2021


                                   ATTORNEY GRIEVANCE COMMISSION
                                            OF MARYLAND

                                                      v.

                                       LANDON MAURICE WHITE


                                      Fader, C. J.,
                                      Watts
                                      Hotten
                                      Booth
                                      Biran
                                      Gould
                                      Eaves

                                                           JJ.

                                           PER CURIAM ORDER



                                              Filed: June 6, 2022
ATTORNEY GRIEVANCE                                                                         *       IN THE
COMMISSION OF MARYLAND
                                                                                           *       COURT OF APPEALS

  v.                                                                                       *       OF MARYLAND

                                                                                           *       Misc. Docket AG No. 7

LANDON MAURICE WHITE                                                                       *       September Term, 2021


                                                                                   PER CURIAM ORDER

                   For reasons to be stated in an opinion later to be filed, it is this 6th day of June 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Landon

Maurice White be, and he is hereby, disbarred, effective immediately, from the further

practice of law in the State of Maryland; and it is further


                   ORDERED that the Clerk of this Court shall strike the name of Landon Maurice

White from the register of attorneys, and pursuant to Maryland Rule 19-761(b), shall certify

that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in

the State; and it is further


                   ORDERED that Respondent shall pay all costs as taxed by the Clerk of this Court,

including the costs of all transcripts, pursuant to Maryland Rule 19-709(d), for which sum

judgment is entered in favor of the Attorney Grievance Commission of Maryland against

Landon Maurice White.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                               /s/ Matthew J. Fader
                       2022-06-06 09:15-04:00
                                                                                                   Chief Judge



Suzanne C. Johnson, Clerk